Herlihy, P. J. (concurring).
As noted by the majority in this case, it is no longer necessary to precisely find a mental illness to which a classic name might be given in order to estab*372lish that there was a mental illness of such a nature as to permit a finding that the suicide was not a conscious willful act of the former employee.
Medical science has made great progress in the study and diagnosis of mental illness since 1928 and the law and the courts have been guided by such progress.
Subdivision 15 of section 2 of the Mental Hygiene Law provides: “ Whenever * * * the words ‘ insane,’ ‘ insanity,’ ‘ lunacy,’ ‘ mentally sick,’ ‘ mental disease ’ or ‘ mental disorder,’ or any of them, are used, they shall have equal significance to the words ' mentally ill.’ ” (See Matter of Franzoni v. Loew’s Theatre & Realty Corp., 25 A D 2d 453, affd. 20 N Y 2d 889.)
The findings of the board in this case are adequate to indicate that it found a mental illness or irrationality causally related to the prior accident and of such a nature as to permit the inference that the decedent’s will to refrain from the commission of the deliberate act was overcome or impaired.